                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                                  3:16-cv-00243-FDW
                                                (3:14-cr-00015-FDW-1)

              KEVIN WATSON MCCLARY                )
                                                  )
                                Petitioner,       )
                                                  )
              vs.                                 )
                                                  )                           ORDER
              UNITED STATES OF AMERICA,           )
                                                  )
                                Respondent.       )
              ___________________________________ )

                         THIS MATTER is before the Court on its own motion on review of the file in this matter.

                         This Court recently issued an Order to Show Cause directing the parties to respond and

              show cause why the stay in this matter should not be lifted. (Doc. 8). On February 8, 2021,

              Petitioner submitted an Unopposed Response to Show Cause Order and Motion to Hold Case in

              Abeyance. (Doc. 9). Petitioner moves this Court to continue holding this matter in abeyance

              pending the Fourth Circuit Court of Appeals’ ruling in United States v. Dickerson, Case No. 20-

              6578. (Doc. 9). The Government does not oppose Petitioner’s request to continue the stay. (Doc.

              9). As such, the Court will continue the stay in this matter.

                         IT IS, THEREFORE, ORDERED that the stay in this case will remain pending. The

              Respondent shall have sixty (60) days from the entry of a decision by the Fourth Circuit Court of

              Appeals in United States v. Dickerson in which to respond to Petitioner’s Motion to Vacate, Set

              Aside, or Correct Sentence.

                         IT IS SO ORDERED.
Signed: March 16, 2021




                          Case 3:16-cv-00243-FDW Document 10 Filed 03/16/21 Page 1 of 1
